DixoN, C. J.
Beyond the repetition of the language of the' condition itself, I do not well see how much, if anything, can be said in favor of the construction which I feel bound to put upon the policy. It strikes me as one of those plain propositions which are understood as soon as asserted, and need only to be asserted to be conceded. The question presented is altogether wide from those discussed and decided in the cases referred to by counsel, though much assistance is to be gained from those discussions in the consideration of it. The words of this condition differ very materially from the words of any of those under consideration in the decisions cited, and neither by the researches of counsel nor by our own has any case been found which presented the question here involved. The question here is not upon the meaning of the expressions, “ commit suicide,” “ take his own life,” “ die by his own hand,” or the like unqualified. ones contained in the various policies upon which the cases cited arose, but upon the construction of a condition much more restricted and particular in its language, and containing words which seem to have been introduced for the especial purpose of obviating the uncertainties and avoiding the interpretations which had been sometimes given to the more general expressions above quoted, and by some of the very decisions to which reference has been made by counsel. The question here is not, as in the cases cited, whether the general words above quoted shall or shall not be held to signify a felonious self-destruction or self-murder, for the reason that the language of this condition is so precise and guarded as to clearly and expressly exclude any such consideration. The language of the condition here is, “shall die by suicide, felonious or otherwise, sane or insane.” The intention here manifested is so plain as to seem incapable of further explanation, and unless there is something in the *394policy of tbe law which forbids such stipulation, we have nothing to do but to give effect to it. For however the word. “ suicide,” which is held by the authorities to mean the same thing as “death by his own hand” or “take his own life,” might, if standing alone, be construed to imply a felonious; self-destruction, or self-destruction by a sane man or one Capable of understanding the nature and consequences of his own act and of judging between right and wrong, it is obvious that it cannot be so received or applied here. Such construction is forbidden by the express words of the condition, which' declare that it shall make no difference whether the suicide was felonious or otherwise, or whether the party committing it, was sane or insane at the time. The parties have, therefore, by the very language of the condition, defined the sense in which, they used the word; and by that definition the courts must be bound, unless there be something in the condition contrary to public policy or sound morals, which is not pretended.
It seems very clear to my mind, therefore, that the construction and effect of the condition must be, the same as that which’ was given by the majority of the court to the exception in the policy in the leading case of Borradaile v. Hunter, 5 Man. & Gr., 639 (44 E. C. L., 335); & C., 5 Scott N. R., 418, and 2 Bigelow’s Life and Acc. Ins. Cases, 280. That is one of the earliest, as well as one of the ablest and most exhaustively considered cases upon the subject. The language of the exception there was, “ or shall die by his own hands; ” and, the majority of the court held that it was not necessary, in order to bring the case within the exception, that the act of self-destruction should have resulted from a criminal intention or purpose, or that the jury should find that the deceased was feb de se, or guilty of felony, in order to exonerate tbe insurer; but that it was enough that it was “ the voluntary and willful act of a man having at the time sufficient powers of mind and reason to understand the physical nature and consequences of such act, and having at the time a purpose and intention to cause his own *395death bj that act; and that the question, whether at the time he u as capable of understanding arid appreciating the moral nature and quality of his purpose, was not relevant to the in-, quiry, further than as it might help to illustrate the extent of his capacity to understand the physical character of the act itself.” In short, the majority of the court held' that wherever the assured killed himself intentionally, though not feloniously, as by any voluntary act of his, the natural, ordinary and direct tendency or effect of which would be to produce his death, and which act he had at the time sufficient mental capacity to comprehend, and to foresee and estimate its physical consequences, such self-destruction was “ death by his own hands,” or suicide, within the meaning of the exception contained in the policy. From this conclusion Tindal, Chief Justice, dissented, stating his reasons in a very able opinion for holding that it was only a felonious self-destruction that was intended by the words of the policy; and his views have been adopted, and have become the basis of several American decisions, which are cited by Mr. Bigelow in a note appended to the principal case, supra, p. 303. See also Life Ins. Co. v. Terry, 15 Wal., 580. But upon the reasoning of Chief Justice Tindal, or of any of the cases, it is impossible for me. to perceive how the language of .the exception now before us can be understood or construed otherwise than as I understand and construe it.
It has been suggested that the construction here given would necessarily lead to the denial of any claim under the policy, if the assured had come to his death in the manner or by any of the means supposed by way of illustration in Borradaile v. Hunter, and there considered as not falling within the intent of the exception; as for example, if his death had resulted from an act committed under the influence of delirium, as; if he had in a paroxysm of fever precipitated himself from a window, or, having been bled, removed the bandages, or had taken poison by mistake, and death in either case had ensued. It may be *396as true here as it was there, though I think it is not, that the terms of the proviso, in their largest sense, would include every act of self-destruction, or which resulted in the death of the assured, whether intentionally done or not, or accompanied or not accompanied by a purpose to effect his own death, or whether the doing of the act was purely accidental, and such as evinced no design, or- the absence of all design, to take life. Still it is as obvious here as it was there, and I think even more so, that this kind of wholly unintentional or accidental self-destruction, which never received and never deserved the name of “ suicide,” is not within the spirit pr intent of the proviso. The use of the word “ suicide ” in this condition indicates with greater clearness and certainty than any words found there, that such was not the intention of the insui’ance company. Deaths of the kind last above spoken of, or produced as there stated, are more properly denominated deaths by accident than deaths by suicide, and the circumstances attending them would clearly not be such as the parties contemplated at the time of entering into the contract, and therefore should not, as it clearly seems to me, be held within the intent of this condition, any more than within that in Borradaile v. Hunter. Deaths so caused are held to be deaths by accident, within the meaning and purpose of policies of insurance against accident, as where a man negligently “ draws a loaded gun towards him by the muzzle, or the servant fills the lighted lamp with kerosene, and the gun is discharged, and the lamp explodes,” which are the cases put by way of illustrating what constitutes an accident in an action upon such a policy, in Schneider v. Provident Life Ins. Co., 24 Wis., 28; S. C., 1 Bigelow, 731, and 1 Am. R., 157. The condition here relieves the company from liability only where the self-destruction was intentional, or committed by a party who was conscious of the nature of the act he was committing or about to commit, and conscious of its direct and immediate consequences, though the act may have been unaccompanied by any criminal or felonious intent or *397purpose. It does not apply or relieve the company where the death of the assured was accidental, or may be properly said to have been caused by accident, though brought about, it may be, by his own hands or by some dangerous or destructive instrument held in them.
It follows from these views that the court below erred both in its instructions and its refusals to instruct respecting the question first above discussed, and that the judgment appealed from must be reversed, and the cause remanded for a new trial according to law.
By the Court.— It is so ordered.